Citation Nr: 0712001	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-31 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1975. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened a 
final disallowed claim for service connection for a right 
knee disability and denied the claim on the merits. 

In his May 2003 notice of disagreement, the veteran contended 
that his knee condition was related to an athletic injury 
that he sustained while he was receiving inpatient treatment 
at VA Medical Center (VAMC) Indianapolis, Indiana in 
approximately 1987 or 1988.  The veteran stated that he 
underwent arthroscopic surgery for a torn meniscus following 
the injury.  In May 2004, the RO requested that the veteran 
clarify whether this claim was for service connection based 
on active duty service or for benefits for persons disabled 
by VA medical treatment under 38 U.S.C.A. § 1151.  No 
response was received.  However, in his August 2004 appeal, 
the veteran restated that he injured his right knee while 
receiving VA medical care in approximately 1987.  The claim 
for benefits under 38 U.S.C.A. § 1151 is referred to the RO 
for further development and adjudication as appropriate.  


FINDING OF FACT

The veteran's diagnosed post-operative degenerative joint 
disease of the right knee is not confirmed by X-ray and is 
not related to any aspect of service. 


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2001 and a rating 
decision in July 2002.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2004 
statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as an Army communications infantryman and 
paratrooper including combat service in the Republic of 
Vietnam.  The veteran contended that his degenerative joint 
disease of the right knee was related to service as an 
infantryman and paratrooper.  As noted, the veteran's 
contention that his knee was injured in connection with VA 
medical care and claim for benefits pursuant to 38 U.S.C.A. 
§ 1151 is referred to the RO for development, and the Board 
will address only the claim for service connection for a 
right knee disability.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

Service medical records are silent for any symptoms, 
treatment, or diagnosis of an injury or chronic condition of 
the right knee.  In October 1974, the veteran sustained a 
non-displaced fracture of the distal right fibula while 
playing football.  Treatment records show no involvement of 
the right knee.  The veteran's October 1975 discharge 
examination show no lower extremity abnormalities and no 
comments regarding the right knee.  

In September 1985, the veteran underwent a VA examination of 
his cervical and lumbar spine.  The veteran noted "right 
knee" among the list of complaints, but the examiner limited 
his report to spinal conditions. 

In March 1989, the veteran submitted a claim for service 
connection for a right knee condition.  The veteran did not 
identify a physician or facility that provided treatment for 
his right knee.  However, in June 1989, a VA mental health 
examiner noted the veteran's report that he had recent 
funduscopic surgery on his right knee to repair a torn 
meniscal cartilage that was causing his knee to lock.  The 
examiner did not note where the surgery was performed, and 
the claims file contains no clinical records of the procedure 
or any follow-up examinations.  In August 1989, the RO 
requested information on the identity of the providers of 
treatment for a knee disability, but the veteran did not 
respond.  The RO denied the claim for service connection for 
a right knee disability.   The veteran did not express 
disagreement and the decision became final. 

In a September 2000, a VA examiner noted that the veteran 
complained of intermittent right knee pain. The examiner 
noted no swelling or edema and made no diagnosis.  

In April 2001, the veteran petitioned to reopen his claim and 
stated that his knee was damaged in VA surgery.  He listed 
five VA medical centers that provided treatment since his 
discharge from service.   

In September 2001, a VA examiner noted the veteran's report 
that VA performed arthroscopic surgery on his right knee in 
1978 (sic).  He noted that the veteran experienced pain, 
weakness, stiffness, instability, fatigability and locking.  
On examination, he noted limited and painful motion.  The 
examiner diagnosed post-operative degenerative joint disease 
of the right knee.  However, X-rays in September 2001 and 
September 2002 were normal with no indication of arthritis.  
In a July 2002, the RO posed a question to the examiner 
whether the veteran's degenerative joint disease of the right 
knee was related to service.  The examiner provided a single 
word answer, "yes."  He provided no comment on the X-ray 
results.  In July 2002, the RO reopened the claim and denied 
it on the merits.  The RO considered medical records or "no 
record" responses from three VA medical centers, but no 
reports were requested or received from VAMC Palo Alto, 
California or VAMC Indianapolis.  

In a May 2003 notice of disagreement, the veteran stated that 
his knee was damaged playing softball while undergoing 
inpatient care at VAMC Indianapolis in 1987.  He stated that 
subsequent VA surgery did not relieve his symptoms.  In May 
2004, the RO requested clarification from the veteran whether 
his claim was for compensation for an injury or condition as 
a result of active service or for benefits for persons 
disabled by VA medical treatment under 38 U.S.C.A. § 1151.  
No response was received.  However, in his August 2004 
appeal, the veteran restated that he injured his right knee 
while receiving VA medical care in approximately 1987.

The Board concludes that direct and presumptive service 
connection for a right knee disability is not warranted.  The 
first manifestation of a right knee condition was not earlier 
than 1985, many years after service.  The Board acknowledges 
that a VA examiner in 1992 provided a positive one-word 
answer to whether the veteran's degenerative joint disease 
was related to service.  The Board places little probative 
weight on his opinion because it contained no rationale, no 
mention of the specific causative aspects of service, and no 
comment on negative X-ray findings.  The examiner's own 
diagnosis was post-operative degenerative joint disease, and 
there was no evidence of injury or surgery to the veteran's 
right knee in service and none earlier than 1987.  The Board 
is not bound to accept medical opinions that are based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).

The Board acknowledges that the circumstances of the 
veteran's service as a paratrooper in combat would likely 
present many opportunities for joint injury.  However, the 
Board notes that the veteran had been treated, diagnosed, and 
granted service connection for degenerative joint disease of 
the cervical and lumbar spine and both shoulders as well as 
for the residuals of fractures to the right fibula and left 
ankle.  Although the veteran was examined for joint 
disabilities on many occasions after service, there was no 
evidence of symptoms or treatment for a right knee condition 
prior to 1985.  The 1991/1992 VA examiner specifically 
designated the right knee as a post-operative condition, and 
he did not do so for several other joint disabilities.      

The weight of the credible evidence demonstrates that the 
veteran's current degenerative joint disease of the right 
knee first manifested many years after service and is not 
related to his active service.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).








ORDER

Service connection for a right knee disability is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


